Citation Nr: 1517452	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for an acquired psychiatric disorder, formerly phobic neurosis, now claimed as posttraumatic stress disorder. 

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he should be in receipt of a higher disability evaluation for his acquired psychiatric disorder.  The record is, however, incomplete.  Records from the Social Security Administration (SSA) through 2007 have been associated with the claim.  As recently as his May 2012 VA examination the Veteran indicated that he is in receipt of social security disability for his heart and mental health issues.  It is unclear whether all of the pertinent mental health records from SSA have been obtained.  As such, remand is required to request such records be associated with the claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

At his May 2012 VA examination it was reported that due to his fears the Veteran had missed time from work, and was fired.  Although the question of individual unemployability is part of the increased rating issue, that question has not been initially addressed by the RO, and the Veteran has not been advised of the regulatory requirements for this benefit.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, it is inextricably intertwined with the remanded claim.



Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and obtain outstanding records pertaining to his disability benefits, to include medical records used in support of his award.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.

2.  Issue a notice letter consistent with the Veterans Claims Assistance Act of 2000 regarding entitlement to a total disability evaluation based on individual unemployability due to service-connected disorder(s).
 
3.  Following any other indicated development, if any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case before the claims file is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




